Case 2:19-cv-02470-DSF-AFM Document 103 Filed 07/22/20 Page 1 of 1 Page ID #:9385

                                                                        JS-6




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     CHANG KUEN MUN,                     CV 19-2470 DSF (AFMx)
         Plaintiff,
                                         JUDGMENT
                      v.

     R.J. ANNABELLE, et al.,
           Defendants.

     And Related Claims.


        The Court having granted a motion for summary judgment,

        IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
     the action be dismissed with prejudice, and that Defendants recover
     costs of suit pursuant to a bill of costs filed in accordance with 28
     U.S.C. § 1920.



     Date: July 22, 2020                ___________________________
                                        Dale S. Fischer
                                        United States District Judge
